DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/19/21, 10/26/21, and 4/19/22 are being considered by the examiner.
Response to Amendment
This office is in response to preliminary amendment filed on 10/19/21.  Regarding the amendment, claims 1-15 are present for examination.
Specification
The disclosure is objected to because of the following informalities: para -0047], “the terminating device 15” should be changed to –the terminating device 11--.  
Appropriate correction is required.
Claim Objections
Claims 1 is objected to because of the following informalities:  “the end faces” in line 5 lacks of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “a respective exciter winding” in line 2 is indefinite because “exciter winding” is first introduced in line 3 of claim 1, then claim 2 is recited “a respective exciter winding”.  It is confusing that “a respective exciter winding” is referred back to the previous exciter winding or introduced another exciter winding.  It appears that proper antecedent basis (the exciter winding) should be used to refer back to the previously recited limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhardt et al. (DE102011121793 A1).
Regarding claim 1, Reinhardt teaches a rotor for an electrical machine, comprising: 
a rotor core (not labeled, fig 2) with a plurality of radially outwardly extending rotor legs (2); 
a number of exciter windings (31, fig 3) corresponding to the number of rotor legs (2), each wound around one of the rotor legs (2, fig 5); and 
a pot-like end cap (110, fig 13) which covers the end faces of the exciter windings (31) and has a passage opening for a shaft (1, fig 13), 
wherein the exciter windings (31) and the end cap (110) delimit intermediate spaces, in each of which a casting compound (120) is arranged (fig 13).

    PNG
    media_image1.png
    575
    521
    media_image1.png
    Greyscale

Regarding claim 2, Reinhardt teaches the respective exciter winding (31) axially inwardly delimits one of the intermediate spaces, and/or the end cap (110) axially outwardly delimits a respective intermediate space, and/or the end cap (110) radially outwardly delimits a respective intermediate space, and/or the shaft (1) radially inwardly delimits a respective intermediate space (fig 13).
Regarding claim 3, Reinhardt teaches the casting compound (120) thermally conductively contacts the shaft (1, fig 13).

Regarding claim 4, Reinhardt teaches the end cap (110) on the rotor core side has a surface contour which delimits a respective intermediate space in the circumferential direction (fig 12).
Regarding claim 11, Reinhardt teaches a number of separating elements (70, fig 9) corresponding to the number of rotor legs (3), said separating elements (70) being arranged between respective adjacent pairs of rotor legs (2, fig 10).
Regarding claim 12, Reinhardt teaches a respective separating element (70) unilaterally delimits two adjacent intermediate spaces in the circumferential direction and/or rests on the end cap (110, fig 12).
Regarding claim 14, Reinhardt teaches an electrical machine for a vehicle, comprising: a stator,  and a rotor which is rotatably mounted inside the stator (page 5 last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt in view of Dorothy et al. (US 2018/0294684 A1).
Regarding claim 5, Reinhardt teaches the claimed invention as set forth in claim 1, except for the added limitation of a terminating device which is arranged on the end face of the rotor core and comprises terminating elements which each extend between the rotor leg and the exciter winding.
Dorothy teaches an end plated for a rotor having a terminating device (110) which is arranged on the end face of the rotor core (108) and comprises terminating elements (176) which each extend between the rotor leg (150) and the exciter winding to minimize windage losses (para [0032]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhardt’s rotor with a terminating device which is arranged on the end face of the rotor core and comprises terminating elements which each extend between the rotor leg and the exciter winding as taught by Dorothy.  Doing so would minimize windage losses (para [0032]).
Regarding claim 6, Reinhardt in view of Dorothy teaches the claimed invention as set forth in claim 5, except for the added limitation of the end cap radially outwardly overlaps the terminating device.
Dorothy further teaches an end plated for a rotor having the end cap (190) radially outwardly overlaps the terminating device (110, fig 5) to minimize windage losses (para [0032]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhardt in view of Dorothy’s rotor with the end cap radially outwardly overlaps the terminating device as further taught by Dorothy.  Doing so would minimize windage losses (para [0032]).
Regarding claim 7, Reinhardt in view of Dorothy teaches the claimed invention as set forth in claim 5, except for the added limitation of the end cap is attached by latching elements to at least some of the terminating elements.
Dorothy further teaches an end plated for a rotor having the end cap (190) is attached by latching elements (202) to at least some of the terminating elements (176, fig 5) to minimize windage losses (para [0032]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhardt in view of Dorothy’s rotor with the end cap is attached by latching elements to at least some of the terminating elements as further taught by Dorothy.  Doing so would minimize windage losses (para [0032]).

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt in view of Gruebel et al (DE 102012215084 A1).
Regarding claim 13, Reinhardt teaches the claimed invention as set forth in claim 1, except for the added limitation of the casting compound is a hardened heat-conductive paste.
Gruebel teaches a rotor of electric machine having casting compound is a hardened heat-conductive paste to avoid leakage and blister (page 2, last paragraph).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhardt’s rotor with the casting compound is a hardened heat-conductive paste as taught by Gruebel.  Doing so would avoid leakage and blister (page 2, last paragraph).
Regarding claim 15, Reinhardt teaches a method for manufacturing a rotor for an electrical machine comprising of:
Provision of a rotor core (not labeled, fig 2) with a plurality of radially outwardly extending rotor legs (2), around which is would a number of exciter windings (31, fig 3) corresponding to the number of rotor legs (2), and a pot-like end cap (110, fig 13) which covers the end faces of the exciter windings (31) and has a passage opening for a shaft (1, fig 13), wherein the exciter windings (31) and the end cap (110) delimit intermediate spaces;
Filling of the intermediate space with a casting compound (120, fig 13).  However, Reinhardt does not teach the casting compound is a hardened heat-conductive paste and/or has a dynamic viscosity of at least 1 Pa.s, and harding of the casting compound.
Gruebel teaches a rotor of electric machine having casting compound is a hardened heat-conductive paste having a dynamic viscosity of at least 1 Pa.s, and is harded to avoid leakage and blister (page 2, last paragraph).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhardt’s method of making a rotor with the casting compound is a hardened heat-conductive paste and/or has a dynamic viscosity of at least 1 Pa.s, and harding of the casting compound as taught by Gruebel.  Doing so would avoid leakage and blister (page 2, last paragraph).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the terminating device has a surface structure which is formed by axial depressions, wherein the casting compound extends into the depressions, as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Do et al. (US 2018/0166936 A1) teaches a rotor of the wound rotor driving motor including: a first core body having an outer surface and an inner surface, wherein the first core body forms a space inside of the first core body; a second core body being inserted into inside of the first core body, wherein the second core body contacts with the inner surface of the first core body; and a coil assembly combined to the second core body in a radial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834